DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not seem to be support in the specification as originally filed for the use of facial/voice information and sharing of content in a single embodiment. Thus, the amended claims are not supported by the original specification.  The examiner respectfully asks the applicant to clarify where there is support in the specification for a single embodiment of the invention having both the use of facial information and content sharing, where identities of individual occupants are determined based on facial or voice information or both, and these determined identities are then used to enable availability of services including content sharing among at least two computing devices within the automobile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al (US 2008/0143085; hereinafter “Breed”) in view of Ricci (US 2013/0198802).
Regarding claim 1: Breed teaches a system (Abstract; vehicular occupant sensing techniques), comprising: interface circuitry to provide first data representing visual information (¶270, 457; camera system; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone) and second data representing aural information of a group of occupants of an automobile (¶270; microphone and speaker; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone); and a computing device to receive the first data and the second data, comprising one or more processors (element 20; ¶134), and memory to store computer readable instructions (part of element 20; ¶134) that, when executed by the one or more processors, cause the system to: process, from the first data, facial image information of individual occupants of the group of occupants of the automobile (¶232, 456, 459, 465; analyze facial/patterns/markings), process, from the second data, voice information of the individual occupants of the group of occupants of the automobile (¶440, 459; voice recognition) determine identities of the individual occupants based on the facial image information, the voice information, or both the facial image information and voice information of the individual occupants of the group of occupants (¶456-459; various data including facial and voice info used to identify operator/occupants), and enable availability of one or more services in accordance with the determined identities of the individual occupants (¶457-461; controlling operation of vehicle based on recognition of individual).
Breed teaches the system of claim 1 but does not explicitly teach:
enable availability of one or more services in accordance with the determined identities of the individual occupants, wherein the one or more services include content sharing among at least two computing devices within the automobile.
Ricci teaches:
enable availability of one or more services in accordance with the determined identities of the individual occupants, wherein the one or more services include content sharing among at least two computing devices within the automobile (¶367; share content with a list of sensed identities of various vehicle occupants, and user can select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ricci with the invention of Breed in order to efficiently and quickly share content among devices.

Breed teaches:
Regarding claim 2: further comprising: one or more cameras to capture the visual information of the occupant of the automobile (element 56 in Fig. 27 for example; ¶426); and one or more microphones to capture the aural information of the occupant of the automobile (element 158; ¶440).
Regarding claim 3: further comprising one or more antennas to enable one or more wireless communication links between the interface circuitry and the one or more cameras and the one or more microphones via which to provide the first data, the second data, or both the first data and second data (elements 12, 14 in Fig. 2; ¶138, 270).
Regarding claim 4: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Regarding claims 16 and 17, Ricci further teaches:
Regarding claim 16: wherein the at least two devices within the automobile include one or more mobile devices (¶177; mobile devices). 
Regarding claim 17: wherein the at least two devices within the automobile include an in-vehicle infotainment system (¶46; infotainment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ricci with the invention of Breed in order to efficiently share content on a variety of platforms with displays.

Breed teaches:
Regarding claim 18: wherein the one or more services include one or more operations of the automobile (¶457-461; controlling operation of vehicle based on recognition of individual).

Regarding claim 5: Breed teaches a system (Abstract; vehicular occupant sensing techniques), comprising: interface means for providing first data representing visual information (¶270, 457; camera system; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone) and second data representing aural information of an occupant of an automobile (¶270; microphone and speaker; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone); and computing means for receiving the first data and the second data comprising memory means for storing computer readable instructions (part of element 20; ¶134), and processor means for executing the computer readable instructions for processing, from the first data, facial image information of individual occupants of a group of occupants of the automobile (¶232, 456, 459, 465; analyze facial/patterns/markings), processing, from the second data, voice information of the individual occupants of the group of occupants of the automobile (¶440, 459; voice recognition), determine identities of the individual occupants based on the facial image information, the voice information, or both the facial image information and voice information of the individual occupants of the group of occupants (¶456-459; various data including facial and voice info used to identify operator/occupants), and enabling availability of one or more services in accordance with the determined identities of the individual occupants (¶457-461; controlling operation of vehicle based on recognition of individual).
Breed teaches the system of claim 5 but does not explicitly teach:
enabling availability of one or more services in accordance with the determined identities of the individual occupants, the one or more services including content sharing among at least two computing devices within the automobile.
Ricci teaches:
enabling availability of one or more services in accordance with the determined identities of the individual occupants, the one or more services including content sharing among at least two computing devices within the automobile (¶367; share content with a list of sensed identities of various vehicle occupants, and user can select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ricci with the invention of Breed in order to efficiently and quickly share content among devices.

Breed teaches:
Regarding claim 6: further comprising: camera means for capturing the visual information of the occupant of the automobile (element 56 in Fig. 27 for example; ¶426); and microphone means for capturing the aural information of the occupant of the automobile (element 158; ¶440).
Regarding claim 7: further comprising one or more antenna means for enabling one or more wireless communication links between the interface means and the camera means and the microphone means for providing the first data, the second data, or both the first data and second data (elements 12, 14 in Fig. 2; ¶138, 270).
Regarding claim 8: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Regarding claim 9: Breed teaches an automobile computing system (Abstract; vehicular occupant sensing techniques), comprising: interface circuitry to provide first data representing visual information (¶270, 457; camera system; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone) and second data representing aural information of a group of occupants of an automobile (¶270; microphone and speaker; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone); and a computing device coupled to the interface circuitry to receive the first data and the second data, comprising one or more processors (element 20; ¶134), and memory, coupled to the one or more processors (part of element 20; ¶134), to store computer readable instructions that, when executed by the one or more processors, cause the system to process, from the first data, facial image information of individual occupants of the group of occupants of the automobile (¶232, 456, 459, 465; analyze facial/patterns/markings), process, from the second data, voice information of the individual occupants of the group of occupants of the automobile (¶440, 459; voice recognition), determine identities of the individual occupants based on the facial image information, the voice information, or both the facial image information and voice information of the individual occupants of the group of occupants (¶456-459; various data including facial and voice info used to identify operator/occupants) and enable availability of one or more services in accordance with the determined identities of the individual occupants (¶457-461; controlling operation of vehicle based on recognition of individual).
Breed teaches the system of claim 9 but does not explicitly teach:
enable availability of one or more services in accordance with the determined identities of the individual occupants, wherein the one or more services include content sharing among at least two computing devices within the automobile.
Ricci teaches:
enable availability of one or more services in accordance with the determined identities of the individual occupants, wherein the one or more services include content sharing among at least two computing devices within the automobile (¶367; share content with a list of sensed identities of various vehicle occupants, and user can select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ricci with the invention of Breed in order to efficiently and quickly share content among devices.

Breed teaches:
Regarding claim 10: further comprising: one or more cameras to capture the visual information of the occupant of the automobile (element 56 in Fig. 27 for example; ¶426); and one or more microphones to capture the aural information of the occupant of the automobile (element 158; ¶440).
Regarding claim 11: further comprising one or more antennas to enable one or more wireless communication links between the interface circuitry and the one or more cameras and the one or more microphones via which to provide the first data, the second data, or both the first data and second data (elements 12, 14 in Fig. 2; ¶138, 270).
Regarding claim 12: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Regarding claim 13: Breed teaches a computer readable storage device having stored therein electronic information representing software executable by a computer (Abstract; vehicular occupant sensing techniques), comprising: instructions for capturing first data representing visual information of individual occupants of a group of occupants of an automobile (¶270, 457; camera system; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone); instructions for capturing second data representing aural information of the individual occupants of the automobile (¶270; microphone and speaker; element 20 in Fig. 1 with various sensors and combinations such as a camera and microphone); instructions for processing, from the first data, facial image information of the individual occupants of the automobile (¶232, 456, 459, 465; analyze facial/patterns/markings), instructions for processing, from the second data, voice information of the individual occupants of the automobile (¶440, 459; voice recognition); instructions for determining identities of the individual occupants based on the facial image information, the voice information, or both the facial image information and voice information of the individual occupants of the group of occupants (¶456-459; various data including facial and voice info used to identify operator/occupants); and instructions for enabling availability of one or more services in accordance with the determined identities of the individual occupants (¶457-461; controlling operation of vehicle based on recognition of individual).
Breed teaches the device of claim 13 but does not explicitly teach:
instructions for enabling availability of one or more services in accordance with the determined identities of the individual occupants, wherein the one or more services include content sharing among at least two computing devices within the automobile.
Ricci teaches:
instructions for enabling availability of one or more services in accordance with the determined identities of the individual occupants, wherein the one or more services include content sharing among at least two computing devices within the automobile (¶367; share content with a list of sensed identities of various vehicle occupants, and user can select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ricci with the invention of Breed in order to efficiently and quickly share content among devices.

Breed teaches:
Regarding claim 14: having further stored therein electronic information representing software comprising instructions for detecting a reception of one or more wireless signals from one or more cameras, one or more microphones, or both the one or more cameras and one or more microphones (¶270).
Regarding claim 15: wherein the occupant of the automobile comprises a passenger of the automobile (¶264-265).

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857